IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 1 EM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 VAMSIDHAR VURIMINDI,                         :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM
     AND NOW, this 27th day of February, 2019, the “Emergency Application to

Appoint Counsel to File Petition for Allowance of Appeal and Extend Time to File Petition

for Allowance of Appeal” and the Application to Expedite are DENIED.